                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


NICOLE COX,

                     Petitioner,

       V.                                                 Civ. Act. No. 16-837-RGA

CLAIRE DEMATTEIS, Commissioner, BRIAN
EMIG, Warden, and ATTORNEYGENERAL
GENERAL OF THE STATE OF DELAWARE,

                     Respondents. 1




                                   MEMORANDUM OPINION




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington,
Delaware. Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




September   Ji_,2019
Wilmington, Delaware




1
 Commissioner Claire DeMatteis and Warden Brian Emig have replaced former Commissioner
Robert M. Coupe and former Warden Wendi Caple, who were original parties in this case. See
Fed. R. Civ. P. 1 l(d).
~~~T                                           JUDGE

       Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C. § 2254 ("Petition") filed by Petitioner Nicole Cox. (D.I. 2) The State filed an Answer in

opposition, to which Petitioner filed a Reply. (D.I. 9; D.I. 13) For the reasons discussed, the

Court will dismiss Petitioner' s § 2254 Petition as time-barred by the one-year period of

limitations prescribed in 28 U.S.C. § 2244(d)(l).

I.     BACKGROUND

       On October 29, 2013 , Petitioner pled guilty to drug dealing, second degree escape, and

second degree conspiracy. (D.I. 9 at 1) On that same day, the Superior Court sentenced

Petitioner as follows: (1) for drug dealing, to eight years of Level V incarceration, suspended

after ninety days for one year of Level III probation; (2) for second degree conspiracy, to two

years of Level V incarceration, suspended for one year of Level II probation; and (3) for second

degree escape, to two years at Level V incarceration, suspended for one year of Level II

probation. (D.I. 9 at 2) Petitioner did not file a direct appeal.

       On June 20, 2014, 2014, Delaware' s Office of Defense Services ("OPD") filed a motion

for post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61

motion") on Petitioner's behalf, which the Superior Court dismissed on April 20, 2015. (D.I. 9

at 2) The Superior Court denied her motion for reargument on June 17, 2015. The Delaware

Supreme Court affirmed the Superior Court' s denial of Petitioner's Rule 61 motion on December

9, 2015. (D.I. 9 at 2)

        On September 21 , 2016, the OPD filed a§ 2254 Petition on Petitioner's behalf, asserting

that Petitioner' s lack of knowledge of an evidence scandal at the Office of the Chief Medical

Examiner ("OCME") was material to her decision to plead guilty and, therefore, her guilty plea
was involuntary pursuant to Brady v. United States, 397 U.S. 742, 748 (1970). (D.I. 2)

Petitioner also argues that the Delaware Supreme Court made unreasonable findings of fact

during her post-conviction appeal regarding OCME misconduct. The State filed an Answer

asserting that the Petition should be dismissed as time-barred or, alternatively, because the claim

is meritless. (D.I. 9) Petitioner filed a Reply, asserting that the Petition should be deemed timely

filed after applying§ 2244(d)(l)(D) and the doctrine of equitable tolling. (D.I. 13 at 6-8)

       A. OCME CRIMINAL INVESTIGATION

       The relevant information regarding the OCME evidence mishandling is set forth below:

               In February 2014, the Delaware State Police ("DSP") and the
               Department of Justice ("DOJ") began an investigation into
               criminal misconduct occurring in the Controlled Substances Unit
               of the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees in
               some cases and was unaccounted for in other cases. Oversight of
               the lab had been lacking, and security procedures had not been
               followed. One employee was accused of "dry labbing" (or
               declaring a test result without actually conducting a test of the
               evidence) in several cases. Although the investigation remains
               ongoing, to date, three OCME employees have been suspended
               (two of those employees have been criminally indicted), and the
               Chief Medical Examiner has been fired.

               There is no evidence to suggest that OCME employees tampered
               with drug evidence by adding known controlled substances to the
               evidence they received for testing in order to achieve positive
               results and secure convictions. That is, there is no evidence that
               the OCME staff "planted" evidence to wrongly obtain convictions.
               Rather, the employees who stole the evidence did so because it in
               fact consisted of illegal narcotics that they could resell or take for
               personal use.

Brown v. State, 108 A.3d 1201 , 1204-05 (Del. 2015).




                                                 2
II.     TIMELINESS

        The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDP A") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(l). AEDPA' s limitations period is subject to statutory and equitable tolling.

See Holland v. Florida, 560 U.S. 631 , 645 (2010) (equitable tolling) ; 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner' s§ 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in§ 2244(d)(l). See Lindh v. Murphy, 521 U.S. 320, 336 (1997). The State contends

that the starting date for the limitations period is December 2, 2013 , the date on which

Petitioner' s conviction became final. (D.I. 9 at 6) Petitioner, however, appears to assert that she

is entitled to a later starting date for AEDPA' s limitations period-April 15, 2014-under §

2244(d)(l)(D), because that is the date on which the State began to notify defendants in certain

active cases about the OCME evidence misconduct. (D.I. 13 at 6-7)
                                            3
       In order to determine if the April 15, 2014 revelation of the OCME misconduct

constitutes a newly discovered factual predicate warranting a later starting date for the

limitations period under §2244(d)(l)(D), the Court must first distill Petitioner' s argument to its

core. The argument appears to be two-fold. First, Petitioner contends that the State violated

Brady v. Maryland, 373 U.S. 83 (1963) by failing to disclose that there was ongoing misconduct

at the OCME during the time he was considering whether to enter a plea. Second, she contends

that the Delaware state courts should have deemed her guilty plea involuntary under Brady v.

United States, 397 U.S. 742, 748 (1970) due to the State's failure to disclose the Brady v.

Maryland evidence, i.e., the OCME misconduct. In short, Petitioner asserts that her lack of

knowledge about the OCME misconduct is vital to her habeas claim because that lack of

knowledge rendered her guilty plea involuntary and unknowing under Brady v. United States.

       Pursuant to Brady v. United States, a guilty plea is considered involuntary if it is

"induced by threats (or promises to discontinue improper harassment), misrepresentation

(including unfulfilled or unfillable promises), or perhaps by promises that are by their nature

improper as having no proper relationship to the prosecutor' s business (e.g. bribes)." Brady, 397

U.S . at 755 . A violation of Brady v. Maryland occurs when the government fails to disclose

evidence materially favorable to the accused, including both impeachment evidence and

exculpatory evidence. 2 See United States v. Bagley, 473 U.S . 667, 676 (1985). For purposes of

the inquiry under§ 2244(d)(l)(D), whether or not the OCME misconduct affected, or could have


2
 A petitioner establishes a Brady v. Maryland violation by showing that: ( 1) the evidence at issue
was favorable to the accused, either because it was exculpatory or it had impeachment value: (2)
the prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence
was material. See Strickler v. Greene, 527 U.S. 263, 281-82 (1999); Lambert v. Blackwell, 387
F.3d 210, 252 (3d Cir. 2004).

                                                  4
affected, Petitioner's decision to plead guilty depends on whether the drugs in her case were

tested by the OCME and the results were provided to her prior to entering a plea. Therefore, in

order to trigger a later starting date under§ 2244(d)(l)(D) for this involuntary plea/Brady v.

Maryland Claim, Petitioner must show that (1) the drug evidence in her case was tested by the

OCME and she received the results of the test before entering a plea; and (2) exercising due

diligence, she could not have learned that the evidence in her case may have been part of the

compromised drug evidence involved in the OCME scandal until April 15, 2014.

       Petitioner has not met this burden, because she has not satisfied the first prong of this test.

The State contends that the drugs in Petitioner's case were not tested before her plea. (D.I. 9 at

6) While Petitioner does not explicitly state whether drugs in her case were sent to the OCME

for testing or not, she does states that she was "unable to locate a copy of the OCME lab report"

in this case. (D.I. 2 at 19) Given these circumstances, Petitioner has not demonstrated that the

test results - if any - were provided to her prior to her entering a plea. Consequently, it cannot

be said that the test results - if any - played a factor in Petitioner's decision to plead guilty.

Thus, the Court need not address the second prong of the aforementioned test, and concludes that

Petitioner has not established a factual predicate triggering a later starting date for the limitations

period under§ 2244(d)(l)(D). Accordingly, the one-year limitations period began to run when

Petitioner's conviction became final under§ 2244(d)(l)(A).

       Pursuant to § 2244( d)(l )(A), if a state prisoner does not appeal a state court judgment, the

judgment of conviction becomes final, and the one-year period begins to run, upon expiration of

the time period allowed for seeking direct review. See Kapral v. United States, 166 F.3d 565,

575, 578 (3d Cir. 1999); Jones v. Morton, 195 F.3d 153, 158 (3d Cir. 1999). Here, the Delaware

Superior Court sentenced Petitioner on October 29, 2013 , and she did not appeal that judgment.
                                               5
Therefore, Petitioner' s conviction became final on December 2, 2013. 3 See Del. Supr. Ct. R.

6(a)(ii) (establishing a thirty day period for timely filing of notice of appeal) . Applying the one-

year limitations period to that date, Petitioner had until December 2, 2014 to timely file her

Petition. See Wilson v. Beard, 426 F.3d 653 (3d Cir. 2005)(holding that Federal Rule of Civil

Procedure 6(a) and (e) applies to federal habeas petitions); Phlipot v. Johnson , 2015 WL

1906127, at *3 n. 3 (D. Del. Apr. 27, 2015)(AEDPA' s one-year limitations period is calculated

according to the anniversary method, i.e. , the limitations period expires on the anniversary of the

triggering event, which is usually the date on which the judgment of conviction became final).

       Petitioner did not file the instant§ 2254 petition until September 21, 2016, almost two

full years after the expiration of AEDPA' s statute of limitations. Therefore, the Petition is time-

barred, unless the limitations period can be statutorily or equitably tolled. See Holland v.

Florida, 560 U.S . 631 , 645 (2010)(equitable tolling); 28 U.S.C. § 2244(d)(2) (statutory tolling).

The Court will discuss each doctrine in turn.

       A. Statutory Tolling

       Pursuant to § 2244(d)(2), a properly filed application for state collateral review tolls

AEDP A's limitations period during the time the application is pending in the state courts,

including any post-conviction appeals, provided that the application is filed during AEDPA's

one-year limitations period. Swartz v. Meyers , 204 F.3d 417, 424-25 (3d Cir. 2000). However,

the limitations period is not tolled during the ninety days a petitioner has to file a petition for a

writ of certiorari in the United States Supreme Court regarding a judgment denying a state post-




3
 The last day to file an appeal actually fell on a holiday, so the time to appeal extended through
the end of the day on Monday December 2, 2013 . See Del. Sup. Ct. R. 1 l(a).
                                                   6
conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         When Petitioner filed her Rule 61 motion on June 20, 2014, 199 days of AEDPA' s

limitations period had expired. The Rule 61 motion tolled the limitations period from June 20,

2014 through December 9, 2015 , the date on which the Delaware Supreme Court affirmed the

Superior Court' s denial. The limitations clock started to run again on December 10, 2015 , and

ran the remaining 166 days without interruption until the limitations period expired on May 24,

2016. Thus, the Petition is time-barred, unless equitable tolling applies.

         B. Equitable Tolling

         Pursuant to the equitable tolling doctrine, the one-year limitations period may be tolled in

very rare circumstances for equitable reasons when the petitioner demonstrates "(1) that he has

been pursuing his rights diligently, and (2) some extraordinary circumstance stood in his way

and prevented timely filing ." Holland, 560 U. S. at 649 (emphasis added). Equitable tolling is

not available where the late filing is due to the petitioner' s excusable neglect. Id. ; Miller v. New

Jersey State Dept. of Corr. , 145 F .3d 616, 618-19 (3d Cir. 1998). A petitioner's obligation to act

diligently applies to both the filing of the federal habeas application and to the filing of state

post-conviction applications. See LaCava v. Kyler, 398 F.3d 271 , 277 (3d Cir.2005). In turn, the

Third Circuit has explained that equitable tolling of AEDPA' s limitations period may be

appropriate in the following circumstances:

                (1) where the defendant (or the court) actively misled the plaintiff;
                (2) where the plaintiff was in some extraordinary way prevented
                from asserting his rights; or
                (3) where the plaintiff timely asserted his rights mistakenly in the
                wrong forum.

Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4 (D. Del. Nov. 28 , 2001 ).
                                                   7
       Here, Petitioner contends that equitable tolling is warranted because, "through no fault of

her own," she was unable to file her Rule 61 motion in the Delaware Superior Court before June

20, 2014. (D.I. 13 at 8) She asserts that the "delay" in filing the instant Petition " was caused by

extraordinary circumstances created by a deceptive member of the prosecution team- i.e.,

OCME," and contends:

               It would be inequitable to prevent her from seeking relief when
               several similarly situated petitioners will have their claims heard
               even though they discovered the misconduct at the same time as
               she did, filed their petitions at the same time or after she did and
               exhausted their state remedies around the same time as she did. It
               is unfair to penalize her because her counsel's state resources were
               significantly strained due to the hundreds of motions they filed
               upon discovery of the misconduct. Also, since her claim arises
               from systemic government misconduct, the interest of justice
               requires her claim be heard.

(D.I. 13 at 7-8)

        Petitioner' s equitable tolling argument is unavailing. Since Petitioner was aware of

enough facts concerning the OCME evidence scandal to file a Rule 61 motion in June 2014, she

has failed to demonstrate that she was prevented from filing a basic timely protective petition4 in

this Court before AEDPA's limitations period expired on May 24, 2016. See Ross v. Varano ,

712 F.3d 784, 803 (3 rd Cir. 2013)("[F]or a petitioner to obtain relief [via equitable tolling] there

must be a causal connection, or nexus, between the extraordinary circumstances he faced and the

petitioner's failure to file a timely federal petition."). Similarly, Petitioner' s significant 166 day

delay in filing the Petition after the Delaware Supreme Court issued its post-conviction appellate

4
 In Pace v. DiGuglielmo, the Supreme Court explained that a "petitioner's reasonable confusion
about whether a state filing would be timely" when attempting to exhaust state remedies may
constitute good cause for him to file a "protective petition in federal court and ask[] the federal
court to stay and abey the federal habeas proceedings until state remedies are exhausted." 544
U.S. 408, 416 (2005).

                                                   8
decision also precludes a finding that Petitioner exercised the requisite "due diligence" to

warrant equitably tolling the limitations period. See, e.g. , Valverde v. Stinson, 224 F.3d 129, 134

(2d Cir. 2000)(once the extraordinary circumstance ends, petitioner must exercise reasonable

diligence in filing his petition).

        Finally, to the extent the delayed filing was due to a miscalculation or mistake on the part

of the attorney(s) representing Petitioner, "attorney error, miscalculation, inadequate research, or

other mistakes" do not amount to extraordinary circumstances for equitable tolling purposes. See

Hendricks v. Johnson , 62 F. Supp. 3d 406, 411 (D. Del. 2014). In short, Petitioner cannot

demonstrate that the OCME scandal, and/or the timing of the State' s disclosure about the OCME

scandal, actually prevented him from timely filing a petition seeking federal habeas relief. For

all of these reasons, the Court concludes that the doctrine of equitable tolling is not available to

Petitioner on the facts she has presented. Accordingly, the Court will deny the instant Petition as

time-barred. 5

III.    CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ). A certificate of

appealability is appropriate when a petitioner makes a "substantial showing of the denial of a

constitutional right" by demonstrating "that reasonable jurists would find the district court' s

assessment of the constitutional claims debatable or wrong." 28 U.S .C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473 , 484 (2000). When a district court denies a habeas petition on

procedural grounds without reaching the underlying constitutional claims, the court is not


5
 Having concluded that it must deny the Petition as time-barred, the Court will not address the
State' s alternate reason for denying the Petition.
                                                  9
required to issue a certificate of appealability unless the petitioner demonstrates that jurists of

reason would find it debatable: (1 ) whether the petition states a valid claim of the denial of a

constitutional right; and (2) whether the court was correct in its procedural ruling. See Slack, 529

U.S . at 484.

        The Court has concluded that the instant Petition is time-barred. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate

of appealability.

IV.     CONCLUSION

        For the reasons discussed, Petitioner' s Application For A Writ Of Habeas Corpus

Pursuant To 28 U. S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                                  10
